Per Curiam,
The reasons in his charge amply sustain the learned judge of the court below in his peremptory instruction to find a verdict for plaintiff. The money in the hands of the corporation treasurer belonged to the corporation, this plaintiff; except under the charter and by-laws of the corporation it could not *289lawfully be drawn therefrom. The method by which defendant and his colleagues obtained it is wholly unlawful.
The assignments of error are overruled and the judgment is affirmed.